OPINION — AG — **** COUNTY ASSESSOR — PROPERTY IMPROVEMENTS **** TITLE 68 O.S. 1968 Supp., 2427 [68-2427](C) IS CONSTITUTIONAL. AN ASSESSOR MUST MAKE DETERMINATIONS AS TO THE FAIR MARKET VALUE OF THE MATERIALS USED IN THE CONSTRUCTION OF IMPROVEMENTS TO REAL PROPERTY NOT YET COMPLETED AS OF JANUARY 1 OF ANY YEAR AND ASSESS THE FAIR MARKET VALUE OF THE MATERIALS USED; SUCH VALUATION TO BE "ESTIMATED AT THE PRICE IT WOULD BRING AT A FAIR VOLUNTARY SALE", CITE: ARTICLE X, SECTION 8, ARTICLE X, SECTION 22 (CARL G. ENGLING)